Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 15, 25-26, 30, 33-35, 37-39, 47 and 57-58 are allowed; 8-14, 16-24, 27-29, 31-32, 36, 40-46, 48-56 and 59-64 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 33 recite, inter alia, wherein the first mode uplink grant is used in response to first time resources for the first mode uplink grant occurring prior to second time resources for the second mode uplink grant, and the second mode uplink grant is used in response to the second time resources for the second mode uplink grant occurring prior to the first time resources for the first mode uplink grant. 
Independent Claim 30 recites, inter alia, wherein the first mode uplink grant is used in response to a first priority for the first mode uplink grant being greater than a second priority for the second mode uplink grant, and the second mode uplink grant is used in response to the second priority for the second mode uplink grant being greater than the first priority for the first mode uplink grant.  
But the prior art fails to disclose, singly or in combination, the limitations, in combination with the remaining limitations as a whole. Hence the claims are allowed for that reason.   
 are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DINH NGUYEN/Primary Examiner, Art Unit 2647